This was a suit to foreclose a mortgage on a tract of land, a part of which was being cultivated as a truck farm.
The Amended Bill of Complaint was filed on September 2d 1930, praying for foreclosure and for the appointment of a Receiver.
The cause coming on to be heard upon application for appointment of a Receiver, a Receiver was appointed. From the order appointing the Receiver appeal was taken.
The lands had theretofore been leased and rented for the trucking season of 1930-1931, which as we understand it, means the Fall, Winter and Spring vegetable growing season *Page 837 
in South Florida. The rental had been paid in advance in full and the tenant was in possession.
No waste was being experienced. No part of the security was being depleted. No rents were due or payable, nor was there any cause to hold that any would thereafter become due or payable during the period of the progress of this suit. The complainants had no right of possession before sale under final decree.
There was no showing made that could be construed to warrant the appointment of a Receiver, nor was there any service which a Receiver could properly perform.
It, therefore, follows that the order appointing a Receiver should be reversed. It is so ordered.
Reversed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS AND TERRELL, J.J., not participating.